PER CURIAM.
James A. Butler seeks to appeal the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001), his motion for reconsideration, and various preliminary motions. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we grant permission to proceed in forma pauperis, deny a certificate of appealability, and dismiss the appeal on the reasoning of the district court. See United States v. Butler, No. CR-91-44 (E.D. Va. Mar. 9 & 29, 2001 & Apr. 27, 2001). We also deny Butler’s motion to supplement the record on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.